Citation Nr: 9928848	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-17 874 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the New Orleans, Louisiana Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection has been established for organic brain 
syndrome; traumatic encephalopathy due to brain contusion, 
with concussion, basal scar, frontal bone and facial bone 
evaluated as 50 percent disabling; mild right upper radicular 
group paralysis evaluated as 20 percent disabling; mild 
paralysis of the right femoral and sciatic nerve evaluated as 
10 percent disabling; scar of the forehead and tracheotomy 
evaluated as 10 percent disabling; paralysis of the left 
radial nerve, not found, evaluated as noncompensable; right 
facial nerve palsy, evaluated as noncompensable; and fracture 
of the nasal bone with deviated left nasal septum evaluated 
as noncompensable.  The veteran's has a combined rating of 70 
percent and has been assigned a total rating based on 
individual unemployability (TDIU) since 1972.

2.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use (permanently or 
functionally) of either hand or either foot as a result of 
his service-connected disabilities.



CONCLUSION OF LAW

The veteran is not entitled to a certificate of eligibility 
for assistance in the purchase of an automobile or other 
conveyance and/or adaptive equipment for an automobile are 
not met.  38 U.S.C.A. §§ 1114, 3901, 3902, 5107 (West 1991); 
38 C.F.R. §§ 3.350. 3.808. 4.63 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1970, service connection was granted for organic 
brain syndrome; traumatic encephalopathy due to brain 
contusion, with concussion, basal scar, frontal bone and 
facial bone evaluated; incomplete paralysis of right upper 
radicular group evaluated; incomplete paralysis of the right 
femoral and sciatic nerve evaluated; lacerated scar of the 
forehead and tracheotomy; incomplete paralysis of the left 
radial nerve; right facial nerve palsy; and fractured nasal 
bone with deviated left nasal septum.  The veteran's combined 
evaluation was 100 percent and he was also award special 
monthly compensation for the loss of use of one hand.

In an October 1971 VA examination, the veteran reported 
difficulty using his right hand.  He reported that he used 
his left hand to drive a car because his right arm became 
tired after driving for a long period.  On evaluation, he 
could write his name legibly but had difficulty writing very 
much.  There was apraxia in the right upper extremity for 
fine skilled movement or for any rapid type of movement.  
There was mild right hemiparesis with hyperreflexia, clonus, 
and positive Hoffmann's sign in the right upper extremity.  
The diagnosis was posttraumatic encephalopathy manifested by 
moderate apraxia in the right upper extremity with some 
subjective weakness in the right upper extremity and mild 
expressive aphasia.  In a January 1972 rating action, the RO 
proposed reducing several of the veteran's disabilities and 
thus reduced his combined disability evaluation from 100 
percent to 70 percent effective in April 1972.  In a May 1972 
rating decision, the RO granted individual unemployability.

In a December 1970 letter, the veteran was notified of the 
approval of his claim for an automobile on the basis of his 
disability.  The Board notes that evidence of record 
indicates that on several occasions from 1987 to 1997 the 
veteran has filed claims for entitlement to adaptive 
equipment for an automobile which have been granted by the 
RO.

At a June 1998 VA examination, the veteran reported that he 
had been totally disabled for several years.  According to 
the examiner, the veteran denied being paralyzed but stated 
that he dropped things all the time and used his left hand to 
drive.  The veteran reported that he could get dressed and 
undressed by himself, and used a fork and knife with the 
right hand.  The veteran reported that he did not write well 
with his right hand but was able to punch calculator keys.  
The examiner noted the veteran's history and the diagnosis of 
some right radial nerve motor loss to the right hand 
described as right hemiparesis.  On evaluation, the examiner 
found some weakness of grip in the right hand, but found that 
the veteran could perform all movements of the hand such as 
flexion, extension, pronation, adduction, and abduction of 
fingers and of opposing thumb to fingers.  Hyperreflexia of 
the right upper extremity was noted as was a minimally 
positive Hoffmann's sign.  The examiner noted that the 
veteran used his right and left hands to button his shirt.  
The impression was upper neuron signs in the right upper 
extremity with fairly good function of the right hand 
although he favors it when dressing and that although he was 
noted to use the right hand fairly well, he was generally 
weak in the right hand and did not use it as much as the 
left.  The diagnoses included paresis of the right upper 
extremity secondary to old closed head injury and complete 
loss of function on the right not found.

In his November 1998 substantive appeal, the veteran 
contended that his right arm was paralyzed and has been so 
for the past 28 years.  He maintains that he did not tell the 
VA examiner that he was not paralyzed and that he was not 
able to type.  According to the veteran, he has received the 
adaptive equipment allowance for automobiles since his 
accident in service.

The issue in this case involves the legal question of 
eligibility and therefore a determination of whether these 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) is not pertinent.  Regardless, all development has 
been accomplished.

The Board concludes that the law and regulations are 
controlling and that there is no legal basis for the benefit 
sought.  The terms of the statutes and the regulations are 
clear and unambiguous.

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
only, ankylosis of one or both knees or one or both hips due 
to service-connected disability is sufficient for entitlement 
to financial assistance.  38 U.S.C.A. §§ 3901 and 3902; 38 
C.F.R. § 3.808.  Adaptive equipment which is necessary to 
insure that the eligible person will be able to operate the 
automobile or other conveyance in a manner consistent with 
such person's safety shall be provided.  38 U.S.C.A. 
§ 3902(b)(1).  The term adaptive equipment includes that 
special equipment necessary to assist the eligible person to 
get into and out of the vehicle.  38 U.S.C.A. § 3901.

While the Board has carefully considered the contentions 
submitted by the veteran, the controlling factor in the 
denial of the veteran's claim is the lack of competent 
medical evidence showing the "loss of use" of an extremity.   
The Board notes that the veteran has successfully applied to 
the RO for adaptive equipment for an automobile on several 
occasions over the past 28 years.  However, the Board notes 
that each claim was a new claim as the entitlement to 
automobile or adaptive equipment is not a continuing award.  
As the only medical evidence of record pertaining to the 
veteran's service-connected disabilities prior to the 1998 VA 
examination was a 1971 VA examination, the Board presumes 
that the RO granted such entitlements previously based on the 
1971 VA examination.  

In comparing the 1971 and 1998 examinations, the Board notes 
that at the time of the 1971 VA examination, the veteran 
complained of difficulty using his right hand.  The 
evaluation revealed apraxia in the right upper extremity for 
fine skilled movement or for any rapid type of movement, and 
mild right hemiparesis with hyperreflexia, clonus, and 
positive Hoffmann's sign in the right upper extremity.  
However, as noted above, at the 1998 VA examination, the 
veteran was able to use his right hand to button his shirt 
and could perform all range of movements with his right hand.  
While there was some weakness of grip in the right hand and 
hyperreflexia of the right upper extremity, the examiner 
specifically noted that complete loss of function on the 
right was not found.  Thus, there is nothing of record to 
suggest that the disability picture associated with the 
veteran's right arm disabilities equates with the level of 
disability required for a finding of "loss of use" of the 
upper right extremity.  While the evidence of record shows 
that the veteran has been service-connected for incomplete 
paralysis of the right femoral and sciatic nerve, the 
clinical findings do not show that the veteran has impairment 
of the right leg.  Moreover, the clinical findings do not 
show that the veteran has any visual impairment as a result 
of a disability incurred in or aggravated by service.

Accordingly, the Board must find that the preponderance of 
the evidence is against the veteran's claim and that 
entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment must be denied. 



ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals

 

